DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The disclosure is objected to because of the following informalities:
Specification in [0138] discloses quantization for PHICH in the controller and dequantization in the radio point, but also talking about downlink Layer-1 signal processing for the PCFICH not performed in the controller.
Applicant is requested to either explain the relationship between PHICH and PCFICH for the particular operations performed or correct the paragraph for consistency.
Examiner presumes that “PCFICH” in the last line of the paragraph is an inadvertent mistake and “for the PCFICH not performed in the controller” should be deleted.
Appropriate correction is required.
Claim Objections


Claim 17 is objected to because of the following informalities:  
The claim is related to data produced in the controller for the PHICH but the claim requires the radio point to perform “signal processing for the PCFICH not performed in the controller”. PHICH and PCFICH are two different channels having no direct relations among them.
Examiner presumes that PCFICH is an inadvertent mistake and the last few words of the claim, “for the PCFICH not performed in the controller”, should be deleted. For purpose of prosecution, examiner will interpret the claim language as discussed above, considering that the text “for the PCFICH not performed in the controller”, is absent in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-38 are rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu et al. (US 9,380,466 B2), hereinafter “Eyuboglu” in view of Chen et al. (US 10,080,215 B2), hereinafter “Chen”, and further in view of ORAN-WG4.CUS.0-v01.00, “Control, User and Synchronization Plane Specification”, O-RAN Fronthaul Working Group,  hereinafter “Oran”.
Regarding claim 1, Eyuboglu teaches, ‘a system to provide wireless service (Clm. 1, lines 20-21, “this disclosure features a communication system comprising remote units and a controller”) comprising:
at least one controller (Clm. 1: “a controller comprising one or more modems and connected
to an external network”); and
a plurality of radio points’ (Clm. 1, “A communication system comprising: remote units”);
‘wherein each of the radio points is associated with at least one antenna’ (Col. 2, lines 25-28, Each remote unit comprises multiple RF antennas and is configured to transmit and/or receive RF signals from one or more mobile devices simultaneously over one or more radio channels.) and 
‘remotely located from the controller’ (Clm. 1, “wherein the controller is separated from the remote units by an intermediate network”), 
‘wherein the plurality of radio points is communicatively coupled to the controller’ (Col. 8, lines 34-39, “The radio network 12 includes controllers (each of which can also be referred as a Controller Unit (CU)) 22, 24 and Remote Units (RU) 26a-26i connected by an Ethernet network 28);
‘wherein the controller and the plurality of radio points are configured to implement at least one base station in order to provide wireless service via a wireless interface to a plurality of user equipment (UEs) using at least one cell’ (Col. 8, lines 51-53, “Each CU 22, 24 performs the functions of a base station, except for certain baseband modem and RF functions that are performed by the RU s.”; Col. 9, lines 10-12, ” the centralized controller performs only the upper layer ( e.g., 10 layer 3 or higher) processing functions of the baseband functionality”; Col. 10, lines 10-11, “One or more RUs together with a baseband modem in a given CU form a physical cell)’
 ‘wherein the controller is communicatively coupled to a core network of a wireless service provider’ (Col.8, lines 36-39, “The CUs 22, 24 are connected (backhauled) to the operator's core network, which may include nodes defined in the Long Term Evolution (LTE) standard).
Eyuboglu, though discloses different functionalities of CU and RU in claims 3 and 4, it is not very explicit about the claim element, ‘wherein the system is configured so that physical layer processing for the wireless interface is split so that some of the physical layer processing is performed in the controller and some of the physical layer processing is performed in the radio points’.
An analogous prior art Chen, teaching transportation of user plane data across a split fronthaul interface, teaches the claim element, (Chen: Col. 8, lines 57-65, “The recipient L1 PHY processing stage at the remote L1 PHY processing apparatus 11 (which, in the example of FIG. 2 is the modulation stage 112) receives the first user plane 60 data packet(s) 401 and the one or more subsequent user plane data packets 402 from the split fronthaul interface (via the fronthaul interface input stage 111), in respective successive time periods corresponding to the time periods in which the user plane data packets were sent across the interface 12”; see also Fig. 5 illustrating the split).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Chen with that of Eyuboglu motivated to take advantage of distributed base stations, as disclosed by Chen, “Distributed Base Stations are based on an architecture in which the radio function unit, also known as the remote radio head (RRH), is physically separated from the digital function unit, or baseband unit (BBU). For instance, the RRH can be installed on the top of tower close to the antenna, thereby reducing the loss when compared to traditional base stations in which RF signals have to travel through a long cable from the base station cabinet to the antenna” (Col. 1, lines 11-19).
‘wherein the system is configured so that scrambling of first downlink data to be communicated to a UE over the wireless interface is performed in the controller’ and ‘so that scrambling of second downlink data to be communicated to said UE over the wireless interface is performed in at least one of the radio points’.
Analogous art Oran teaches about LAA in § 5.3.1. and § 5.3.4, licensed spectrum being either LTE or 5G (LAA aggregation may use LTE or 5G (Pg. 6, line 17, “The scope of this document includes both LTE and NR (5G)), with unlicensed spectrum (In contrast to licensed spectrum, where the O-RU may continuously send data or reference 1 signals OTA, in unlicensed spectrum, the O-RU can only send discontinuous bursts of data (of length MCOT) or periodic DRS signals” (Pg. 48, lines 1-2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of combination of Eyuboglu and Chen in light of disclosure by Oran and come up with the claimed invention.
A person of ordinary skill in the art would be motivated to make the modification because of busty nature of transmission in the unlicensed spectrum, the scrambling function is better to be performed in the RU instead of the CU because scrambling may use multiple codewords (Chen: Col. 12, lines 39-46, “The scrambling stage may output maximum of two codewords per UE per TTL In the legacy method, each codeword 300A, 300B is passed across the fronthaul interface 12 as one or more packets. In this example, each packet 301A, 301B includes all the bits of a respective codeword. However, in some instances, the codewords 300A, 300B may be fragmented into multiple packets for transfer across the interface, depending in their size”).

Regarding claim 2, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 1’ (discussed above), ‘wherein the system is configured so that the first downlink data to be communicated to said UE over the wireless interface is communicated to said UE over the wireless interface using licensed radio frequency spectrum’ (Chen: Col. 7, lines 6-9, “FIG. 2 illustrates various L1 PHY downlink processing stages which may be employed in a 4G or 5G C-RAN base station configuration to transfer data from the L2 processing apparatus 15 in a downstream direction towards the RRH 10”; 4G and 5G use licensed radio frequency spectrum).

Regarding claim 3, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 1’ (discussed above). 
Combination of Eyuboglu and Chen however fails to teach, ‘wherein the system is configured so that the second downlink data to be communicated to said UE over the wireless interface is communicated to said UE over the wireless interface using unlicensed radio frequency spectrum’.
Oran in the same field of endeavor teaches, ‘wherein the system is configured so that the second downlink data to be communicated to said UE over the wireless interface is communicated to said UE over the wireless interface using unlicensed radio frequency spectrum’ (Oran: “In contrast to licensed spectrum, where the O-RU may continuously send data or reference signals OTA, in unlicensed spectrum, the O-RU can only send discontinuous bursts of data (of length MCOT) or periodic DRS signals”),  while disclosing LBT procedure overview in § 5.3.4.1, wherein LBT is performed in unlicensed radio frequency spectrum. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures in Oran with that of combination of Eyuboglu and Chen to add LAA access feature with at least one secondary cell operating in the unlicensed spectrum for communication with user equipment.

Regarding claim 4, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 3’ (discussed above). 
“In contrast to licensed spectrum, where the O-RU may continuously send data or reference signals OTA, in unlicensed spectrum, the O-RU can only send discontinuous bursts of data (of length MCOT) or periodic DRS signals.”(Pg. 48, lines 1-2).
Oran is not explicit in teaching, ‘wherein the system is configured so that the second downlink data is front-hauled from the controller to said one of the radio points in an unscrambled form, wherein the scrambling of the second downlink data to be communicated to said UE over the wireless interface is performed in said one of the radio points’. 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen performing scrambling in the control unit (see Fig. 5, scrambling 136 block), to perform the function in the remote unit instead of the control unit to take care busty nature of transmission from the remote unit for communication in the unlicensed spectrum, as disclosed above.  
A person of ordinary skill in the art would be motivated to perform the scrambling in the remote unit to support “partially- filled SF” (Oran: Pg. 165, line 10; see Fig. G1).  
Oran teaches, ‘after said one of the radio points gains access to the unlicensed radio frequency spectrum’ (Oran: Pg. 47, lines 40-41, “The LBT procedure is used to configure the O-RU with the parameters needed to do LBT prior to PDSCH or DRS 41 transmission OTA”).

Regarding claim 5, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 4’ (discussed above) ‘wherein the system is configured so that said one of the radio points gains access to the unlicensed radio frequency spectrum using a Listen Before Talk (LBT) protocol’ (Oran: Pg. 47, lines 40-41, “The LBT procedure is used to configure the O-RU with the parameters needed to do LBT prior to PDSCH or DRS transmission OTA”).

Regarding claim 6, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 3’ (discussed above). 
Oran teaches, ‘wherein the system is configured so that the second downlink data to be communicated to said UE over the wireless interface is communicated to said UE over the wireless interface using unlicensed radio frequency spectrum and Long-Term Evolution (LTE) Licensed Assisted Access (LAA)’ (implied by disclosure in Oran about LAA procedures in § 5.3.4; § 5.3.4.1 discloses communication over licensed spectrum and LBT in unlicensed spectrum, “In contrast to licensed spectrum, where the O-RU may continuously send data or reference 1 signals OTA, in unlicensed spectrum, the O-RU can only send discontinuous bursts of data (of length MCOT) or periodic DRS signal” (Pg. 48, lines 1-2); licensed spectrum may be LTE spectrum, as disclosed in Pg. 11, lines 3-4; LTE communication also disclosed by Eyuboglu (Col. 2, lines 18-21, “The mobile devices are cellular communication devices that communicate using the long term evolution (LTE) standard”).

Regarding claim 7, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 1’ (discussed above), ‘wherein the system is configured so that the first and second data is front-hauled from the controller to said one of the radio points in a common format’ (Oran: Pg. 52, lines 3-4, “C-Plane messages are encapsulated using a two-layered header approach. The first layer consists of a eCPRI common header or IEEE 1914.3 common header, including corresponding fields used to indicate the message type”; Pg. 53, line2, “A common frame format is used for C-Plane messages, consisting of a transport layer and an application layer”), 
‘wherein the common format supports communicating information needed for performing the scrambling of the second downlink data in said one of the radio points’ (based on discussion in claim 4 regarding scrambling performed in radio point, it is implied that information needed for performing the scrambling is communicated to the radio unit).

Regarding claim 8, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 1’ (discussed above).  
Oran teaches, ‘wherein the system is configured so that the common format comprises one or more type-length-value (TLV) elements’ (Oran: “there is a type field specifically “extType” which is a 7-bit field describing the specific extension type, then a one-byte length field specifically “extLen” field detailing how many 4-byte words are contained in the extension (minimum of 1 including the “extType” and “extLen” fields)”).

Regarding claim 9, combination of Eyuboglu, Chen and Oran teaches ‘the system of claim 8’ (discussed above).
Oran teaches, ‘wherein the system is configured so that each TLV element can comprise one or more sub-TLV elements, one sub-TLV element comprising configuration information and bits for the data to be communicated over the wireless interface’ (Oran: Pg. 53, lines 2-5, “The application layer is within the transport layer payload and consists of a common header for time reference, followed by information and parameters dependent and specific to the Section Type in use. Multiple sets of section data of the same Section Type value can be lined up one after another within the payload”; sub-TLV may be the multiple section data of the same Section Type and associated values), 
‘the configuration information including the information need for performing the scrambling of the second downlink data in said one of the radio points’ (based on discussion in claim 4 regarding scrambling performed in radio point, it is implied that information needed for performing the scrambling of second downlink data in a radio point).

Regarding claim 10, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 1’ (discussed above), ‘wherein the system is configured to fronthaul data between the controller and the radio points using a switched Ethernet network’ (Eyuboglu: Col.12, lines 65-66, “The RUs 128a-128l connect to the CUs 124 through a switched Ethernet network 130”).

Regarding claim 11, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 10’ (discussed above), ‘wherein the system is configured to fronthaul data between the controller and the radio points using a protocol stack comprising an application layer, an Internet Protocol (IP) layer, and an Ethernet layer’ (implied by disclosure in Eyuboglu Col. 9, lines 14-18, “Each CU can include one or more baseband modems each for performing functions of all layers of baseband functionalities, including the Media Access Control (MAC) layer (Layer 2) processing, and upper layer (Layer 3 and above) Processing”; Ethernet is layer 2 data link protocol);
‘wherein the application layer is configured in order to enable fronthaul data to be associated with an application-layer multicast address’ (Eyuboglu: Col. 46, lines 24-27, “One of the features of the present disclosure is its ability to serve UEs via multiple RUs that share the same cell. For example, as described above, multiple RU s may be controlled by a CU to define a cell, in which multiple UEs may be served”; IP multicast address is implied by the destination multiple RUs serving the UEs in a cell);
‘wherein the IP layer is configured in order to enable fronthaul data to be associated with an IP multicast address’ (implied based on discussion above regarding multicast address and the disclosure regarding IP data transmission in Eyuboglu, Col.4, lines 10-13, “The first data comprises Internet Protocol (IP) data and the controller is configured to perform real-time media access control of the IP data corresponding to the information”; and
‘wherein the application layer is configured so that the application-layer multicast address indicates which radio points the associated fronthaul data is intended for’ (Eyuboglu Figs 4a and 4b illustrates clusters of radio units serving a number of users in a cell and multicast address may be assigned for the clusters).

Regarding claim 12, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 11’ (discussed above), ‘wherein the application layer is configured so that the application-layer multicast address indicates which radio points the associated fronthaul data is intended for if the respective IP multicast address associated with that fronthaul data includes radio points other than the radio points that fronthaul data is intended for’ (Eyuboglu: Col.4, lines 10-13, “The first data comprises Internet Protocol (IP) data and the controller is configured to perform real-time media access control of the IP data corresponding to the information”; Col. 46, lines 24-27, “One of the features of the present disclosure is its ability to serve UEs via multiple RUs that share the same cell. For example, as described above, multiple RU s may be controlled by a CU to define a cell, in which multiple UEs may be served”; IP multicast address is implied by the destination multiple RUs serving the UEs in a cell).


Regarding claim 13, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 11’ (discussed above), ‘wherein the system is configured to dynamically create IP multicast groups based on respective subsets of the radio points used to communicate data to the UEs’ (Eyuboglu: Col. 2, lines 32-35, “The one or more processing devices are programmed to associate one or more of the modems with one or more of the remote units to thereby configure the communication cells dynamically”; the RUs associated with a cell may be considered a multicast group; Fig. 4B showing a cell with multiple RU clusters which may be considered multicast groups); and
‘wherein the system is configured so that the IP multicast groups include one IP multicast group that includes all of the radio points’ (Eyuboglu: Fig. 4A showing a cell with 16 RU which may be considered one IP multicast group containing all 16 RUs).

Regarding claim 14, Eyuboglu teaches, ‘a system to provide wireless service comprising:
at least one controller; and
a plurality of radio points;
wherein each of the radio points is associated with at least one antenna and remotely located from the controller, wherein the plurality of radio points is communicatively coupled to the controller;
wherein the controller and the plurality of radio points are configured to implement at least one base station in order to provide wireless service via a Long-Term Evolution (LTE) wireless interface to a plurality of user equipment (UEs) using at least one cell;
wherein the controller is communicatively coupled to a core network of a wireless service provider;
wherein the system is configured so that physical layer processing for the wireless interface is split so that some of the physical layer processing is performed in the controller and some of the physical layer processing is performed in the radio points’ (discussed above in claim 1); and
Chen teaches, ‘wherein the system is configured so that:
signal generation and modulation for Primary Synchronization Signals (PSS) and Secondary Synchronization Signals (SSS) are performed entirely in the radio points;
signal generation and modulation for Cell-Specific Reference Signals (CSRSs) and Channel State Information Reference Signals (CSI-RSs) are performed entirely in the radio points’ (Eyuboglu: Col. 27, 17-19, “The RU reconstructs the quantized frequency-domain IQ symbols before applying the IFFT, inserting a cyclic prefix and performing the filtering, modulation and RF processing”; Col. 28, lines 37-40, “The PRBs can also carry one or more LTE downlink control channels PDCCH, PHICH or PCFICH, or the common channels PSS/SSS and PBCH, mixed with the CS-RS and the CSI-RS”; modulation is applicable for all the supported channels as disclosed).
Chen teaches, ‘for a Physical Downlink Control Channel (PDCCH), downlink Layer-1 signal processing for the L TE wireless interface up to, and including, a scrambling function is performed in the controller, wherein a portion of a resource element (RE) mapping function for the PDCCH is also performed in the controller’ (Chen Fig. 5 illustrates that PDCCH processing is performed in the controller up to scrambling function), ‘wherein the downlink Layer-1 signal processing for the PDCCH not performed in the controller is performed in the radio points’ (Fig. 5 discloses the functions in the remote units which include functions not performed in the control unit).
Eyuboglu discloses about PDSCH along with other channels, “The frequency-domain IQ symbols that the CU needs to send to the RUs include the CS-RS and CSI-RS reference signals, the control channels PUCCH, PCIFCH and PHICH, the shared data channel PDSCH, and the common channels PBCH and PSS/SSS (Col. 27, lines 66-67 – Col. 28, lines 1-3).
Oran in in Table 8-1 provides list of supported LTE and NR download channels which include PDSCH.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures by Eyuboglu, Chen and Oran and come up with the claim element, ‘for a Physical Downlink Shared Channel (PDSCH), downlink Layer-1 signal processing for the LTE wireless interface up to, and including, a scrambling function for data to be transmitted and generation of associated demodulation reference signals (DMRSs) are performed in the controller’.
The motivation for a person of ordinary skill in the art to combine the disclosures is same as discussed above in claim 1.
 ‘wherein the downlink Layer-1 signal processing for the PDSCH not performed in the controller is performed in the radio points’ is implied based on the split functionality in the control unit and the remote unit.

Regarding claim 15, combination of Eyuboglu, Chen, and Oran teaches the system of claim 14 (discussed above).
Oran in Fig. 2-3 to 2-6 illustrates PBCH scrambling function is performed in the controller. Chen teaches in Fig. 5 that control unit performs functions up to scrambling. Therefore combined disclosures by Oran and Chen teaches the claim, ‘wherein the system is further configured so that: for a Physical Broadcast Channel (PBCH), downlink Layer-1 signal processing for the L TE wireless interface up to, and including, a scrambling function is performed in the controller’.
‘wherein the downlink Layer-1 signal processing for the PBCH not performed in the controller is performed in the radio points’ (implied based on the split of functionalities in the control unit and the radio points).

Regarding claim 16, combination of Eyuboglu, Chen, and Oran teaches the system of claim 14 (discussed above).
Chen teaches, ‘wherein the system is further configured so that:
for a Physical Control Format Indicator Channel (PCFICH), downlink Layer-1 signal processing for the LTE 
wireless interface up to, and including, a scrambling function is performed in the controller, wherein a portion of a resource element (RE) mapping function for the PCFICH is also performed in the controller, wherein the downlink Layer-1 signal processing for the PCFICH not performed in the controller is performed in the radio points’ (Chen: Fig. 5 illustrates the split of functionality in the controller showing PCFICH processing in the controller up to scrambling 136 while the rest of the functionalities in the remote unit; Col.16, lines 9-14, “In operation S7A-2, the fronthaul interface output processing stage 138 generates a control channel information packet containing dedicated control channel information which is to be transmitted to UEs being served by the eNB on one or more dedicated control channels (e.g. PDCCH, PHICH, PCFICH)”).

Regarding claim 17, combination of Eyuboglu, Chen, and Oran teaches the system of claim 16 (discussed above), ‘wherein the system is configured so that the data produced in the controller for the PHICH is quantized to produce quantized data, wherein the quantized data is communicated to the radio points’ (Eyuboglu: Col. 5, lines 30-34, “controller is configured to compress the baseband data by quantizing the complex-valued signals in the frequency domain to produce quantized baseband data, and to transmit binary data representative of the quantized baseband data to the remote units”; Col. 31, lines 1-3, “the CU sends side information that contains information about the step size of the quantizer to the RUs to help the RUs reconstruct the frequency-domain IQ symbols from the received data bits”), 
‘wherein the radio points dequantize the quantized data before the downlink Layer-1 signal processing for the PCFICH not performed in the controller’ (implied because any further processing on a quantized data needed to be dequantized before further analog processing may be done with it).
.
Regarding claim 18, combination of Eyuboglu, Chen, and Oran teaches the system of claim 14 (discussed above).
Oran in Table 8-1 provides list of supported LTE and NR download channels which include MPDCCH and DMRS for ePDCCH/MPDCCH. 
Chen discloses in Fig. 5 processing of PDCCH up to scrambling function in the control unit. Therefore combination of disclosures by Oran and Chen teaches the claim,  
‘for a Machine Type Communication (MTC) Physical Downlink Control Channel (MPDCCH), downlink Layer-1 signal processing for the LTE wireless interface up to, and including, a scrambling function for data to be transmitted and generation of associated DMRSs are performed in the controller’, 
‘wherein the downlink Layer-1 signal processing for the MPDCCH not performed in the controller is performed in the radio points’ (implied based on the split of functionalities in the control unit and the radio points).
Eyuboglu discloses about PDSCH along with other channels, “The frequency-domain IQ symbols that the CU needs to send to the RUs include the CS-RS and CSI-RS reference signals, the control channels PUCCH, PCIFCH and PHICH, the shared data channel PDSCH, and the common channels PBCH and PSS/SSS (Col. 27, lines 66-67 – Col. 28, lines 1-3).
Combined with disclosures by Oran and Chen as discussed above, the combination would teach the claim, ‘for a MTC Physical Downlink Shared Channel (MPDSCH), downlink Layer-1 signal processing for the L TE wireless interface up to, and including, a scrambling function for data to be transmitted and generation of associated DMRSs are performed in the controller’,
A person of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the disclosures to include machine type communication with the legacy LTE and use similar signal processing and split of functionalities in the control unit and the remote points. 
The claim element, ‘wherein the downlink Layer-1 signal processing for the MPDSCH not performed in the controller is performed in the radio points’ is implied based on the split of functionalities in the control unit and the radio points.

Regarding claim 19, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 14’ (discussed above).  
‘wherein the system is configured so that data is front-hauled from the controller to said one of the radio points using type-length-value (TLV) elements in which different types of data can be communicated’ are discussed above in claim 8.

Regarding claim 20, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 14’ (discussed above).
Claim element, ‘wherein the system is configured to fronthaul data between the controller and the radio points using a switched Ethernet network’ is discussed above in claim 10.

Regarding claim 21, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 14’ (discussed above).  
Claim elements, ‘wherein the system is configured to fronthaul data between the controller and the radio points using a protocol stack comprising an application layer, an Internet Protocol (IP) layer, and an Ethernet layer;
wherein the application layer is configured in order to enable fronthaul data to be associated with an application-layer multicast address;
wherein the IP layer is configured in order to enable fronthaul data to be associated with an IP multicast address; and
wherein the application layer is configured so that the application-layer multicast address indicates which radio points the associated fronthaul data is intended for’ are discussed above in claim 11.

Regarding claim 22, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 21’ (discussed above).
‘wherein the application layer is configured so that the application-layer multicast address indicates which radio points the associated fronthaul data is intended for if the respective IP multicast address associated with that fronthaul data includes radio points other than the radio points that fronthaul data is intended for’ are discussed in claim 12.

Regarding claim 23, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 21’ (discussed above).
Claim elements, ‘wherein the system is configured to dynamically create IP multicast groups based on respective subsets of the radio points used to communicate data to the UEs; and
wherein the system is configured so that the IP multicast groups include one IP multicast group that includes all of the radio points’ are discussed in claim 13.

Regarding claim 24, combination of Eyuboglu, Chen, and Oran teaches the system of claim 14 (discussed above).
Oran teaches, ‘wherein a portion of a RE mapping function for at least one physical downlink channel is performed in the radio points’ (Oran: Pg. 12, lines 9-12, “Although not explicitly indicated in Figure 2-4, RE mapping operation is separated into two parts for precoding support at O-RU for transmit diversity and spatial multiplexing modes in Category B radios:
1) RE mapping to frequency resources is performed at O-DU
2) RE mapping to antenna ports is performed at O-RU after precoding”).

Regarding claim 25, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 14’ (discussed above), ‘wherein the system is configured to fronthaul Layer-1 data between the controller and at least some of the radio points on a per-subframe basis’ (Eyuboglu: Clm. 10, “the controller is configured to send side information about the fixed rate and a step size to a remote unit once per subframe, the remote unit being among the remote units”; may be true for some other types of information).

Regarding claim 26, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 14’ (discussed above).
Chen teaches, ‘wherein the system is configured to fronthaul Layer-1 data between the controller and at least some of the radio points on a per-codeword basis’ (Chen: Col. 16, lines 36-40, “two or more first user plane data packets 401A, 401B may be generated. Each packet of the two or more packets may 401A, 401B may, for instance, include data bits derived from different codewords output by the scrambling stage 136”; see Figs. 4A-4B, 7A-7B).

Regarding claim 27, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 14’ (discussed above).
Combination of Eyuboglu, Chen, and Oran does not expressly teach, ‘wherein the system is configured, for each UE wirelessly transmitted to using the PDSCH during each subframe, to fronthaul Layer-1 data for that UE from the controller to at least some of the radio points in a single application-layer protocol data unit’.
Eyuboglu teaches, “The RUs use the side information to complete the baseband modem operations and generate the frequency-domain IQ symbols. In the implementations where the PDSCH uses Transmission Mode 9, the demodulation reference symbols (DM-RS) can also be viewed as QPSK symbols using the same gain as the PDSCH symbols. Accordingly, no special treatment may be required for the REs of DM-RS” (Col. 34, lines 29-35).
Oran teaches about application layer fragmentation in 3.5.1. 

Regarding claim 28, it is for a system similar to system of claim 14, only difference being system of claim 14 is for LTE while the system of claim 28 is for Fifth Generation New Radio (SG-NR).
Chen provides support for 5G as well as LTE (Col. 7, lines 6-9, “PHY downlink processing stages which may be employed in a 4G or 5G C-RAN base station configuration to transfer data from the L2 processing apparatus 15 in a downstream direction towards the RRH 10”). 
Oran also teaches support for 5G as well as LTE (Pg.6, line 16-17, “The scope of this document includes both LTE and NR (5G)).
Claim elements are discussed in claim 14. They are equally applicable for claim elements of claim 28. Claim is rejected based on rejection of claim 14.

Regarding claim 29, combination of Eyuboglu, Chen, and Oran teaches the system of claim 28 (discussed above).
Claim element, ‘wherein the system is further configured so that: for a Physical Broadcast Channel (PBCH), downlink Layer-1 signal processing for the SG-NR wireless interface up to, and including, a scrambling function for data to be transmitted and generation of associated DMRSs are performed in the controller, wherein the downlink Layer-1 signal processing for the PBCH not performed in the controller is performed in the radio points’ is discussed in claim 15.

Regarding claim 30, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 28’ (discussed above).  
 Claim elements, ‘wherein the system is configured so that data is front-hauled from the controller to said one of the radio points using type-length-value (TLV) elements in which different types of data can be communicated’ are discussed above in claim 8.

Regarding claim 31, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 28’ (discussed above).
 Claim element, ‘wherein the system is configured to fronthaul data between the controller and the radio points using a switched Ethernet network’ is discussed above in claim 10.
Regarding claim 32, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 28’ (discussed above). 
Claim elements, ‘wherein the system is configured to fronthaul data between the controller and the radio points using a protocol stack comprising an application layer, an Internet Protocol (IP) layer, and an Ethernet layer;
wherein the application layer is configured in order to enable fronthaul data to be associated with an application-layer multicast address;
wherein the IP layer is configured in order to enable fronthaul data to be associated with an IP multicast address; and
wherein the application layer is configured so that the application-layer multicast address indicates which radio points the associated fronthaul data is intended for’ are discussed in claim 11.

Regarding claim 33, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 32’ (discussed above).
‘wherein the application layer is configured so that the application-layer multicast address indicates which radio points the associated fronthaul data is intended for if the respective IP multicast address associated with that fronthaul data includes radio points other than the radio points that fronthaul data is intended for’ is discussed in claim 12.

Regarding claim 34, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 32’ (discussed above).
Claim elements, ‘wherein the system is configured to dynamically create IP multicast groups based on respective subsets of the radio points used to communicate data to the UEs; and
wherein the system is configured so that the IP multicast groups include one IP multicast group that includes all of the radio points’ are discussed in claim 13.

Regarding claim 35, combination of Eyuboglu, Chen, and Oran teaches the system of claim 28(discussed above).
Claim element, ‘wherein a portion of a RE mapping function for at least one physical downlink channel is performed in the radio points’ is discussed in claim 24.

Regarding claim 36, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 28’ (discussed above).
Chen teaches, ‘wherein the system is configured to fronthaul Layer-1 data between the controller and at least some of the radio points on a per-slot basis’ (Chen: Col. 16, lines 41-45, “the first user plane data packet 401 (or pair of packets 401A, 401B) is sent to the remote L1 PHY processing apparatus 11 via the split fronthaul interface during a time period having a duration corresponding to a duration of transmission of a time-slot symbol”).

Regarding claim 37, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 28’ (discussed above).
Claim element, ‘wherein the system is configured to fronthaul Layer-1 data between the controller and at least some of the radio points on a per-codeword basis’ is discussed in claim 26.

Regarding claim 38, combination of Eyuboglu, Chen, and Oran teaches ‘the system of claim 28’ (discussed above).
 Claim element, ‘wherein the system is configured, for each UE wirelessly transmitted to using the PDSCH during each slot, to fronthaul Layer-1 data for that UE from the controller to at least some of the radio points in a single application-layer protocol data unit’ is discussed in claim 27.

Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) eCPRI Specification V2.0 (2019-05-10) discusses Common Public Radio Interface;
b) WO 2016/145371 A2 discusses distributed radio access network with adaptive fronthaul.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462